Case 2:18-cv-14611-JLL-SCM Document 1-1 Filed 10/03/18 Page 1 of 3 PageID: 26




                      EXHIBIT A
     Case 2:18-cv-14611-JLL-SCM Document 1-1 Filed 10/03/18 Page 2 of 3 PageID: 27

                                     EXHIBIT A
                        Choi Device 1: 15 Successful CoStar Logins

 IP Address         Login Credentials Used            Login Date            Login Time
173.63.121.49           Brendan Quinn                   3/7/2018              9:32 pm
173.63.121.49           Brendan Quinn                  3/12/2018              2:52 pm
173.63.121.49           Brendan Quinn                  3/13/2018             12:16 am
71.187.179.12           Brendan Quinn                  3/15/2018             11:48 pm
173.63.121.49           Brendan Quinn                   4/6/2018              9:58 pm
71.172.57.202           Eric Anderson                   5/9/2018             10:48 pm
71.172.57.202           Eric Anderson                  5/23/2018              9:20 pm
71.172.57.202           Eric Anderson                  5/24/2018              2:30 pm
71.172.57.202           Eric Anderson                  5/31/2018              2:27 pm
71.172.57.202           Eric Anderson                  5/31/2018              2:28 pm
71.172.57.202           Eric Anderson                  5/31/2018              9:57 pm
71.172.57.202           Eric Anderson                   6/1/2018             11:47 am
71.172.57.202           Eric Anderson                   6/4/2018              1:06 pm
71.172.57.202           Eric Anderson                   6/6/2018             12:54 am
71.172.57.202           Eric Anderson                  6/11/2018              6:31 pm


                         Choi Device 2: 2 Successful CoStar Logins

 IP Address         Login Credentials Used            Login Date            Login Time
173.63.121.49           Eric Anderson                  4/27/2018             3:50 pm
173.63.121.49           Eric Anderson                  4/27/2018             4:15 pm


                         Choi Device 3: 9 Successful CoStar Logins

 IP Address         Login Credentials Used            Login Date            Login Time
68.172.252.63           Brendan Quinn                  3/15/2018             12:28 am
68.172.252.63           Brendan Quinn                  3/19/2018             11:13 pm
173.63.121.49           Brendan Quinn                  3/20/2018             12:33 pm
      Case 2:18-cv-14611-JLL-SCM Document 1-1 Filed 10/03/18 Page 3 of 3 PageID: 28

                                       EXHIBIT A
 173.63.121.49            Brendan Quinn                 3/26/2018             10:42 pm
 173.63.121.49            Brendan Quinn                 3/29/2018             11:57 am
 173.63.121.49            Brendan Quinn                  4/2/2018             11:44 pm
 173.63.121.49            Brendan Quinn                  4/4/2018              6:30 pm
 173.63.121.49            Brendan Quinn                  4/9/2018             11:23 am
108.182.82.235            Eric Anderson                 5/30/2018             12:31 am


                          Choi Device 4: 5 Successful CoStar Logins

  IP Address          Login Credentials Used           Login Date            Login Time
 71.172.57.202            Eric Anderson                 6/28/2018              3:51 am
24.193.174.161            Eric Anderson                  8/1/2018              1:52 am
 71.172.57.202            Eric Anderson                  8/1/2018             12:34 pm
 71.172.57.202            Eric Anderson                  8/2/2018              8:05 pm
 71.172.57.202            Eric Anderson                  8/2/2018             11:35 pm


                          Choi Device 5: 2 Successful CoStar Logins

  IP Address          Login Credentials Used           Login Date            Login Time
173.63.121.49             Brendan Quinn                 3/24/2018             12:45 pm
173.63.121.49             Brendan Quinn                 3/26/2018             12:22 pm


                          Choi Device 6: 4 Successful CoStar Logins

  IP Address          Login Credentials Used           Login Date            Login Time
173.63.121.49             Eric Anderson                 4/25/2018             3:40 pm
173.63.121.49             Eric Anderson                 4/25/2018             6:22 pm
173.63.121.49             Eric Anderson                 4/25/2018             6:50 pm
173.63.121.49             Eric Anderson                 4/25/2018             9:30 pm
                                               2
